
	
		I
		111th CONGRESS
		1st Session
		H. R. 3378
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2009
			Mr. Latham (for
			 himself, Mr. Braley of Iowa,
			 Mr. Loebsack,
			 Mr. Boswell, and
			 Mr. King of Iowa) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to designate
		  the Dr. Norman E. Borlaug Birthplace and Childhood Home in Cresco, Iowa, as a
		  National Historic Site and unit of the National Park System, and for other
		  purposes.
	
	
		1.Dr. Norman E. Borlaug
			 Birthplace and Childhood Home national historic site
			(a)Acquisition of
			 property; establishment of historic siteShould the Secretary of the Interior
			 acquire, by donation from the Norman Borlaug Heritage Foundation, fee simple,
			 unencumbered title to the Norman E. Borlaug Birthplace site located at 20399
			 Timber Avenue, Cresco, Iowa, and the Norman E. Borlaug Childhood Home site
			 located at 19518 200th Street, Cresco, Iowa, and any personal property related
			 to the sites, the Secretary shall designate that property as a National
			 Historic Site and unit of the National Park System to be known as the
			 Dr. Norman E. Borlaug Birthplace Home National Historic
			 Site.
			(b)Applicability of
			 other lawsThe Secretary
			 shall administer the Dr. Norman E. Borlaug Birthplace Home National Historic
			 Site in accordance with the laws generally applicable to national historic
			 sites, including the Act titled An Act to establish a National Park
			 Service, and for other purposes, approved August 25, 1916 (16 U.S.C.
			 1–4), and the Act titled An Act to provide for the preservation of
			 historic American sites, buildings, objects and antiquities of national
			 significance, and for other purposes, approved August 21, 1935 (16
			 U.S.C. 461 et seq.).
			
